DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection under 35 U.S.C. 112(f) has been withdrawn due to the amended claims. 
Allowable Subject matter
Claims 1-10 are allowed. 
Examiner’s comment
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 10/19/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Kugel (US 9369372): A network switch may include ports at which network packets are received from a network. The switch may maintain a packet forwarding database having forwarding database entries that are each associated with a corresponding port. The 
Kim (US 20160226732): The present disclosure relates to initiating action(s) using an interface configured to control operation of IoT devices. An example embodiment includes receiving, at a computing device, a communication including a unique identifier for a network device connected to a network, using the unique identifier to determine a resource bundle for the network device, the resource bundle defining an interface module for the network device, wherein the interface module is configured to display one or more interface elements usable to control the network device, and transmitting the resource bundle, wherein when the resource bundle is received, the resource bundle facilitates generating the interface module.
Shen (US 20170123478): A method for managing devices based on entrance guard information and a switch are proposed. The method of the disclosure records electronic devices of a specific user in a network management table. When the specific user logs out an entrance guard system, the method of the disclosure disables at least one function of the electronic devices of the specific user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA R HOLMES/Examiner, Art Unit 2498     

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498